DETAILED ACTION
This action is in response to the amendments and remarks filed 06/28/2021 in which claims 1-2 and 8 have been amended, and claim 4 has been canceled; thus claims 1-3 and 5-8 are pending and ready for examination.
Response to Amendment
The previous objection to claim 8 is withdrawn in view of the Applicants’ amendments.
Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that because Hou is a computational/theoretical disclosure and its findings are contradicted by reference Chen (cited and provided by Applicants) it is not an enabled reference; the Examiner disagrees. One of skill in the art would not have had the benefit of the disclosure of XYZ because of the date it was available, i.e. after effective filing of the instant disclosure, and thus the path suggested by combining Hou and Hookway would still have been obvious to one of skill in the art at the time of filing.
In response to Applicants’ argument that it would not have been obvious to one of skill in the art to combine the teachings of Hookway with those of Hou because Hookway is directed to soaking a polymer membrane, not a graphene membrane; the Examiner disagrees. Applicant’s argue that because Hookway is directed to size based separations, where Hou is not, and to a polymer membrane which swells in water, where Hou is to graphene that as argued by Applicants “which is not a polymer film capable of swelling by increasing its water content” that one of skill in the art would not expect the process of swelling/soaking of Hookway it to be applicable to the graphene membrane alcohol dehydration process of Hou. However, the process .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yanan Hou, Zhijun Xu, and Xiaoning Yang, Interface-Induced Affinity Sieving in Nanoporous Graphenes for Liquid-Phase Mixtures,  The Journal of Physical Chemistry C 2016 120 (7), 4053-4060 (hereinafter “Hou”) in view of US 723,233 (hereinafter “Hookway”).
Regarding claim 1 Hou discloses a method for extracting ethanol from an ethanol-water mixture, wherein the method comprises: 
Separation of ethanol-water mixtures via the pervaporation-like hydraulic permeation of an equimolar mixture of ethanol and water through a series of graphene nanopores, wherein the ethanol-water mixture contacts one side of the nanoporous graphene membrane,
And where ethanol selectively permeates to the membrane such that the membrane generally demonstrates higher ethanol penetration ability relative to water, and ethanol is recovered from the other side of the nanoporous graphene membrane (ethanol is considered to be broadly “recovered”, i.e. from the mixed solution, in Fig. 1b, 2b where it is separated onto one side of the graphene membrane, further the membrane is specifically compared to those used in ethanol recovery (p. 4056, left column full para.); see Abstract, Figs. 1-6, Secs. 2. 
Hou does not disclose wherein the nanoporous carbon membrane is activated before its use, by contacting it with a pure preparation of the organic compound to be extracted. 
However Hookway discloses it is known to condition membranes by soaking them in the solvent which matches that used in the separation process it is to be applied in, and including dry ethanol (P1/L48-54, P2/L59-64, Examples).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hou by soaking the membrane in the solvent it will be used in, ethanol, and including dry ethanol as disclosed by Hookway in order to condition the membrane to the solvent used in the separation process to improve its separation performance.
Regarding claim 2 Hou in view of Hookway discloses the method of claim 1, wherein the nanoporous carbon membrane is a nanoporous graphene membrane (Abstract). 
Regarding claim 3 Hou in view of Hookway discloses the method of claim 1, wherein the nanoporous carbon membrane may have a pore size of 0.928 nm (Fig. 1). 
Regarding claims 5-7 Hou in view of Hookway discloses the method of claim 1, wherein the organic compound is ethanol (Abstract). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Hookway in view of US 2013/0270188 A1 (hereinafter “Karnik”).
Regarding claim 8 Hou in view of Hookway discloses the method of claim 1, but does not disclose wherein the nanoporous carbon membrane is placed on a porous support layer. 
Karnik discloses a nanoporous graphene membrane which is supported by a porous support layer in order to compensate for any defects in the graphene membrane and improve the membranes selectivity ([0058], [0067], Figs. 1-2).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hou in view of Hookway by including a porous support layer under the graphene membrane as disclosed by Karnik in order to compensate for any defects in the graphene membrane and improve the membranes selectivity ([0058], [0067], Figs. 1-2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            


	/Jason M Greene/            Primary Examiner, Art Unit 1773